Name: Council Directive 85/152/EEC of 19 February 1985 amending Directive 79/173/EEC on the programme for the acceleration and guidance of collective irrigation works in Corsica
 Type: Directive
 Subject Matter: competition; NA;  regions of EU Member States;  cultivation of agricultural land
 Date Published: 1985-02-26

 Avis juridique important|31985L0152Council Directive 85/152/EEC of 19 February 1985 amending Directive 79/173/EEC on the programme for the acceleration and guidance of collective irrigation works in Corsica Official Journal L 058 , 26/02/1985 P. 0034 - 0034*****COUNCIL DIRECTIVE of 19 February 1985 amending Directive 79/173/EEC on the programme for the acceleration and guidance of collective irrigation works in Corsica (Only the French text is authentic) (85/152/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Article 2 of Directive 79/173/EEC (3), France submitted to the Commission a programme for the acceleration of collective irrigation works in Corsica, which was approved by the Commission by Decision 80/33/EEC (4); Whereas, to encourage efforts to assist Corsican farmers in preparing to meet the keener competition resulting from enlargement of the Community and to help make up time lost in the execution of the programme, the duration of the common measure should be extended until the end of 1985, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 5 (1) of Directive 79/173/EEC is hereby replaced by the following: '1. The duration of the common measure shall run until 31 December 1985.' Article 2 This Directive is addressed to the French Republic. Done at Brussels, 19 February 1985. For the Council The President G. ANDREOTTI (1) OJ No C 302, 13. 11. 1984, p. 4. (2) Opinion delivered on 15 February 1985 (not yet published in the Official Journal). (3) OJ No L 38, 14. 2. 1979, p. 15. (4) OJ No L 13, 18. 1. 1980, p. 37.